                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


 NEW CENTURY FOUNDATION and                        )
 SAMUEL JARED TAYLOR,                              )
                                                   )
         Plaintiffs,                               )
                                                   )
 v.                                                )      Case No. 3:18-cv-00839
                                                   )      Judge Aleta A. Trauger
 MICHAEL ROBERTSON, in his official                )
 capacity as director of Tennessee                 )
 Department of Environment and                     )
 Conservation,                                     )
                                                   )
         Defendant.                                )


                                 MEMORANDUM and ORDER

       Before the court is the plaintiffs’ Motion for Attorney’s Fees, seeking fees and certain costs

in the total amount of $56,414.30. (Doc. No. 76.) The defendant does not oppose the motion in its

entirety, but he has filed a Response (Doc. No. 77), arguing that the amount of fees requested by

the plaintiffs is excessive. The plaintiffs’ Reply (Doc. No. 78) concedes that a small amount of the

total requested should be deducted but otherwise defends the originally requested amount.

       For the reasons set forth herein, the court will grant the motion in part, disallowing the

costs requested and awarding fees in the amount of $46,370.30.

I.     FACTUAL AND PROCEDURAL BACKGROUND

       The plaintiffs brought suit under 42 U.S.C. § 1983 against defendant Michael Robertson

in his official capacity as the director of the Tennessee Department of Environment and

Conservation, alleging violations of their rights under the First Amendment to the United States

Constitution. In their original Complaint, the plaintiffs sought declaratory and injunctive relief and
                                                                                                    2


an award of attorney’s fees under 42 U.S.C. § 1988(b). (Doc. No. 1.) The plaintiffs sought and

were granted a preliminary injunction in 2018. (Doc. No. 29.)

         In early 2019, the plaintiffs filed an Amended Complaint that, among other things, added

claims for damages against Robertson in his individual capacity. (Doc. No. 39.) In September

2019, the court entered a Memorandum and Order ruling upon the summary judgment motions

filed by both the defendant and the plaintiffs. (Doc. Nos. 73, 74.) More specifically, the court found

that the plaintiffs had established that they were entitled to the permanent injunctive and

declaratory relief that they sought against the defendant in his official capacity but that the

defendant, insofar as he was sued in his individual capacity for damages, was entitled to qualified

immunity. The claim against the defendant in his individual capacity was dismissed, and judgment

was entered in favor of the plaintiffs on their claims against the defendant in his official capacity.

In addition, while noting that the plaintiffs were “clearly the prevailing party,” the court denied

the plaintiffs’ vague request that the court schedule a hearing to determine the amount of attorney’s

fees and costs to be paid by the defendant (Doc. No. 73, at 32; see also Doc. No. 59, at 25) and,

instead, directed the plaintiffs to file a properly supported motion for attorney’s fees in accordance

with Rule 54 of the Federal Rules of Civil Procedure and Rule 54.01(b) of the Local Rules of this

court.

         The plaintiffs thereafter filed their timely Motion for Attorney’s Fees.

II.      LEGAL STANDARD

         “Our legal system generally requires each party to bear his own litigation expenses,

including attorney’s fees, regardless whether he wins or loses.” Fox v. Vice, 563 U.S. 826, 832,

(2011). Thus, courts do not award “fees to a prevailing party absent explicit statutory authority.”

Buckhannon Bd. & Care Home v. W. Va. Dep’t of Health & Human Res., 532 U.S. 598, 602 (2001)
                                                                                                    3


(citation omitted). In 42 U.S.C. § 1988(b), Congress “explicitly empowered the courts to grant fees

to parties who win § 1983 actions.” Id. Under § 1988(b), the “prevailing party” in an action to

enforce civil rights under § 1983 may recover “a reasonable attorney’s fee as part of the costs” of

litigation. Green Party of Tenn. v. Hargett, 767 F.3d 533, 552 (6th Cir. 2014). To be considered a

prevailing party, a litigant must have “receive[d] at least some relief on the merits of his claim”

amounting to “a court-ordered change in the legal relationship between the plaintiff and the

defendant.” Buckhannon Bd. & Care Home, 532 U.S. at 603–04 (internal quotation marks and

alterations in original omitted).

       A civil rights plaintiff need not succeed on every claim in order to recover attorney’s fees.

Success on a single claim is sufficient to render him a prevailing party. McQueary v. Conway, 614

F.3d 591, 603 (6th Cir. 2010). However, if a plaintiff’s unmeritorious claims are “based on

different facts and different legal theories” than his meritorious claims, then the court must treat

them “as if they had been raised in separate lawsuits, and therefore no fee may be awarded for

services on the unsuccessful claim[s].” Tex. State Teachers Ass’n v. Garland Indep. Sch. Dist., 489

U.S. 782, 789 (1989) (citing Hensley v. Eckerhart, 461 U.S. 424, 435 (1983)). On the other hand,

if both the meritorious and unmeritorious claims “arise out of a common core of facts, and involve

related legal theories,” a court should not exempt from its fee award the hours spent on the claims

that did not succeed. Id. at 789. Instead, the court should consider “the degree of success obtained.”

Id. (quoting Hensley, 461 U.S. at 436). The Sixth Circuit has indicated that, for a district court

tasked with determining whether two claims are related, it may be helpful to consider “whether

relief sought on the unsuccessful claim is intended to remedy a course of conduct entirely distinct

and separate from” that which gave rise to the plaintiff's successful claim. Jordan v. City of

Cleveland, 464 F.3d 584, 603 (6th Cir. 2006) (internal quotation marks omitted).
                                                                                                    4


       An attorney who achieves “excellent results” is entitled to a full fee, regardless of whether

she succeeds on every related claim raised. Waldo v. Consumers Energy, Co., 726 F.3d 802, 822

(6th Cir. 2013). However, when the plaintiff's success is “limited,” the court may “exercise [its]

equitable discretion . . . to arrive at a reasonable fee award” in light of the hours expended. Tex.

State Teachers Ass’n, 489 U.S. at 789. In no case should a court reduce a full fee award “simply

by using a ratio of successful claims to claims raised.” Waldo, 726 F.3d at 822.

III.   DISCUSSION

       A.      The Plaintiffs’ Motion for Attorney’s Fees

       The plaintiffs request a total fee award in the amount of $56,414.30. This total is derived

from the work of three different attorneys: Van R. Irion, Kyle J. Bristow, and Charles H. Kennedy.

       The Supreme Court has cautioned that a request for attorney’s fees “should not result in a

second major litigation.” Hensley, 461 U.S. at 437. “The most useful starting point for determining

the amount of a reasonable fee is the number of hours reasonably expended on the litigation

multiplied by a reasonable hourly rate.” Id. at 433. This two-step calculation, known as the lodestar

amount, provides an “initial estimate of the value of a lawyer’s services.” Id. However, “[t]he

product of reasonable hours times a reasonable rate does not end the inquiry.” Id. at 434. After

determining the lodestar amount, the court may adjust the fee upward or downward “to reflect

relevant considerations peculiar to the subject litigation.” Adcock–Ladd v. Sec'y of Treasury, 227

F.3d 343, 349 (6th Cir. 2000). However, “trial courts need not, and should not, become green-

eyeshade accountants.” Fox, 563 U.S. at 838. “The essential goal in shifting fees is to do rough

justice, not to achieve auditing perfection.” Id. Therefore, “trial courts may take into account their

overall sense of a suit, and may use estimates in calculating and allocating an attorney’s time.” Id.

       Kyle Bristow is not plaintiffs’ lead counsel, but he drafted most of the court filings and
                                                                                                    5


performed most of the legal research involved in the case. He charged the plaintiffs $200 per hour

for his work and spent a total of 133.3 hours on the case between September 2, 2018 and September

20, 2019, for which the plaintiffs paid him $26,660. (See Doc. Nos. 76-6 (Attorney-Client Legal

Servs. Agreement), 76-7 (billing records), 76-8 (Bristow Declaration).) He entered an appearance

in this court by filing a Motion for Admission Pro Hac Vice on January 25, 2019 (Doc. No. 50),

but his billing records reflect that he billed the plaintiffs for approximately 66 hours of work

performed prior to January 25, 2019. (Doc. No. 76-7.)

        Van Irion is lead counsel for the plaintiffs. He charged an hourly rate of $300 per hour and

$50 per hour “for administrative work performed by his staff.” (Doc. No. 76, at 5; Doc. No. 76-3

(Engagement Letter), 76-4 (invoices), 76-5 (Irion Declaration).) According to the billing records

and invoices attached to the plaintiff’s motion, the plaintiffs paid Irion $25,749.30 for his legal

services, which equates to approximately 85 hours of work.

        Attorney Charles Kennedy charged the plaintiffs $450 per hour for the 7.9 hours he spent

in preparing for and attending the depositions of plaintiff Jared Taylor and his colleague Devin

Saucier in Washington, D.C., for a total fee of $3,555. (See Doc. No. 76-1.) The plaintiffs also

paid his law firm an additional $450 to reserve a conference room in which the depositions took

place. (Id.)

        While there is no question here that the plaintiffs are the prevailing party, the defendant

submits that the amount of fees requested is excessive and should be reduced. 1 The defendant

argues, primarily, that some of the hours of time billed by plaintiffs’ counsel should be excluded

from the lodestar calculation and, secondarily, that, once the court calculates a basic lodestar


        1
          The defendant does not object to the hourly rate charged by any of the attorneys, and the
court finds that they are reasonable based on the prevailing rates for attorneys with their respective
levels of experience and in the relevant markets.
                                                                                                         6


amount equal to the number of compensable hours multiplied by a reasonable hourly rate, the court

should make a downward adjustment of that figure to reflect the plaintiffs’ partial win in this case.

        More particularly, the defendant submits that the fee amount should be reduced for one or

more of the following reasons: (1) attorney Charles Kennedy is a trustee of plaintiff New Century

Foundation (“NCF”) and, as such, technically a party to the lawsuit, and pro se litigants are not

entitled to recover fees; (2) attorney Kyle Bristow did not enter an appearance in the case until

January 25, 2019 and should not recover fees for any work performed on the case prior to that

date; (3) the plaintiffs should not recover fees and expenses incurred on claims wholly unrelated

to the claims at issue in this case; (4) the plaintiffs should not recover fees for activities with respect

to which the billing records are insufficiently detailed; (5) the attorneys’ charges for “Admin” or

administrative activities should not be allowed; (6) compensation for fees that are redundant,

excessive, and unnecessary should not be permitted; and (7) some of the “costs” sought are not

allowable.

        B.      The Fee Charged by Charles Kennedy

        It is well settled that a pro se litigant, even one who happens to be an attorney, is not entitled

to recover attorney’s fees under 42 U.S.C. § 1988. Kay v. Ehrler, 499 U.S. 432, 436–37 (1991).

The defendant asserts that Kennedy, as a trustee of NCF, is a “party” to this lawsuit and, as such,

not entitled to recover attorney’s fees incurred in representing “himself.” The plaintiffs respond

that Kennedy provided legal services on behalf of his law firm, the Kennedy Privacy Law Firm,

which is a distinct legal entity from NCF, and that Kennedy himself, as a private individual, is

legally distinct and separate from NCF.

        Beyond citing to Kay v. Ehrler, the defendant has not pointed to any precedent supporting

his position that the plaintiffs cannot recover fees paid to Kennedy because he is a trustee for NCF.
                                                                                                  7


In Kay, while holding that an individual attorney who represented himself could not recover fees

under § 1988, the Supreme Court strongly suggested that the rationale for not awarding attorney’s

fees to pro se litigants who are also attorneys does not apply to organizations: “[A]n organization

is not comparable to a pro se litigant because the organization is always represented by counsel,

whether in-house or pro bono, and thus, there is always an attorney-client relationship.” Kay, 499

U.S. at 436 n.7. Although this statement in Kay was dictum, several federal courts, following Kay,

have held that law firms represented by their own members can recover fees under various federal

fee-shifting schemes. See, e.g. Treasurer, Trustees of Drury Indus., Inc. Health Care Plan v.

Godling, 692 F.3d 888, 898 (8th Cir. 2012) (allowing attorney representing law firm to recover

attorney’s fees under ERISA’s fee-shifting provision, 29 U.S.C. § 1132(g)(1)); Fontanillas-Lopez

v. Morell Bauza Cartagena & Dapena, LLC, 832 F.3d 50, 61 (1st Cir. 2016) (same, under Title

VII); Bond v. Blum, 317 F.3d 385, 400 (4th Cir. 2003) (same, under the Copyright Act, 17 U.S.C.

§ 505), abrogated on other grounds by Kirtsaeng v. John Wiley & Sons, Inc., 136 S. Ct. 1979

(2016). Courts have likewise held, citing Kay, that a law firm that represented itself in a Freedom

of Information Act (“FOIA”) suit against the Department of Commerce could recover fees under

FOIA’s fee-shifting provision, 5 U.S.C. § 552(a)(4)(E), Baker & Hostetler LLP v. U.S. Dep’t of

Commerce, 473 F.3d 312, 326 (D.C. Cir. 2006); that a state’s attorneys representing the state may

be awarded attorney’s fees under a fee-shifting statute, Wisconsin v. Hotline Indus., Inc., 236 F.3d

363 (7th Cir. 2000); and that in-house counsel representing the corporation for whom they work

may be awarded attorney’s fees, Textor v. Bd. of Regents, 711 F.2d 1387, 1396 (7th Cir. 1983).

       Kay’s holding that an individual who represents herself is not entitled to a fee award was

based on the Court’s reasoning that “the word ‘attorney’ assumes an agency relationship, and it

seems likely that Congress contemplated an attorney-client relationship as the predicate for an
                                                                                                      8


award under § 1988.” Kay, 499 U.S. at 435–36 (footnote omitted). The Court also noted that the

fee provision was designed to “enable potential plaintiffs to obtain the assistance of competent

counsel in vindicating their rights.” Id. at 436. Congress wanted to “ensur[e] the effective

prosecution of meritorious claims,” which it believed to be more likely when litigation decisions

are informed by “the judgment of an independent third party.” Id. at 437. But, as the courts

considering the applicability of Kay to “circumstances where entities represent themselves through

in-house or pro bono counsel” have recognized, an attorney-client relationship exists when “a

member of an entity who is also an attorney represents the entity.” Bond, 316 F.3d at 399–400.

Although such a member is “interested in the affairs of the entity, he would not be so emotionally

involved in the issues of the case so as to distort the rationality and competence that come[] from

independent representation.” Id. at 400. The law firm “still remains a business and professional

entity distinct from its members, and the member representing the firm as an entity represents the

firm’s distinct interests in the agency relationship inherent in the attorney-client relationship.” Id.;

see also Baker & Hostetler, 473 F.3d at 325–26 (quoting Bond).

        The rationale of Bond appears to apply here. Although the parties have not clarified the

precise organizational structure of NCF, the Amended Complaint alleges that it is a trust

established in the state of Kentucky and authorized to do business in the Commonwealth of

Virginia, where it is headquartered. (Am. Compl., Doc. No. 39 ¶ 3.) As such, NCF is an entity that

is distinct from its members or trustees. Charles Kennedy is not a named plaintiff in this action

and maintains a separate professional identity as a lawyer operating through the Kennedy Privacy

Law Firm. Moreover, regardless of whatever affiliation Kennedy may have with NCF, there is no

question that he also represented plaintiff Jared Taylor, an individual, in this case.

        Under these circumstances, the court finds that the rule applied and extended in Kay—that
                                                                                                    9


a pro se litigant, even one who happens to be an attorney, is not entitled to recover attorney’s fees

under § 1988—has no application here. The defendant’s objection to the fees charged by Kennedy

on that basis is without merit.

       C.      The Work Performed by Kyle Bristow Before Pro Hac Vice Admission

       The defendant next objects that the plaintiffs cannot recover the fees they paid attorney

Kyle Bristow for the hours of work performed by him before he filed his pro hac vice motion in

this court on January 25, 2019, citing the previous opinion by the undersigned in Lee v. Robinson,

Reagan & Young, PLLC, No. 3:14-CV-0748, 2015 WL 3442097 (M.D. Tenn. May 28, 2015).

       The facts of Lee are different from those presented here, and this court’s Local Rules were

amended slightly in 2018, but the court’s discussion of the question of when an attorney must seek

admission pro hac vice in a particular case remains relevant. The Middle District of Tennessee’s

Local Rules governing pro hac vice admission to the court, states: “Any member in good standing

of the bar of any other District Court of the United States who is not a resident of this District and

who does not maintain an office in this District for the practice of law, may be permitted to appear

and participate in a particular case in this Court,” subject to certain provisions. M.D. Tenn. L.R.

83.01(b). The Local Rules further require that “[a]ny attorney representing a party in any civil

action” file a separate Notice of Appearance with the Clerk of the Court “promptly upon

undertaking the representation.” L.R. 83.01(e)(1) (emphasis added); see also Lee, 2015 WL

3442097, at *3. Further, any attorney who fails to comply with the rules regarding attorney

admission “is guilty of contempt of this Court and subjects himself to appropriate punishment

therefore.” L.R. 83.01(c)(3); Lee, 2015 WL 3442097, at *4.

       This court in Lee did not conclude that the local rule was so strict that it required every

attorney performing work on any case, no matter how peripheral, to enter an appearance. Rather,
                                                                                                  10


drawing on the “small universe of federal cases” from other jurisdictions in which prevailing

parties sought to recover fees paid to attorneys who had never entered an appearance in the relevant

court, this court determined that the critical question, for purposes of determining whether such

fees are compensable under statutes permitting the recovery of “reasonable attorney’s fees,” was

whether the attorney was merely a “‘consulting attorney,’ for whom recovery for legal services

might be permitted without admission to the local bar.” Lee, 2015 WL 3442097, at *4 (citing

Winterrowd v. Am. Gen. Annuity Ins. Co., 556 F.3d 815 (9th Cir. 2009); Spanos v. Skouras

Theatres Corp., 364 F.2d 161, 169 (2d Cir. 1966) Gsell v. Rubin and Yates, LLC, 41 F. Supp. 3d

443 (E.D. Pa. 2014); and Bilazzo v. Portfolio Recovery Assoc., 876 F. Supp. 2d 452 (D.N.J. 2012)).

       The Bilazzo court, later followed by Gsell, applied a five-factor test for determining

whether attorneys “had acted in a permissive ‘consulting’ role, which would entitle the plaintiff to

recover their fees, or whether the non-admitted attorneys had actively participated in the case in

violation of the local rules.” Lee, 2015 WL 3442097, at *5 (citing Bilazzo, 876 F. Supp. 2d at 464).

Applying these factors, the court in Bilazzo concluded that a non-admitted attorney functions as a

consultant when she:

        (1) refrains from any direct contact with the client; (2) refrains from any significant
       contact with opposing counsel; (3) does not sign pleadings or motions filed with
       the court, and does not draft a substantial portion of the pleadings—specifically the
       complaint; (4) engages almost exclusively in activities such as reviewing motions,
       preparing memos, editing documents, discussing litigation strategy with lead
       counsel, conducting legal research, and the like; and (5) records only a modest
       number of hours during the course of litigation as compared to that of lead counsel
       and other attorneys admitted to practice in the relevant jurisdiction.

Id. at *5 (citing Bilazzo, 876 F. Supp. 2d at 464).

       In Lee, this court did not expressly adopt the Bilazzo factors as determinative of the

question. However, in reviewing the facts before it—including that the same law firm (Krohn &

Moss) was involved in Bilazzo, Gsell, and Lee and the same attorney (Lee) was involved in both
                                                                                                   11


Gsell and Lee—the court determined that the attorneys seeking fees in that case had “served as

lead counsel to the plaintiff” but had “flagrantly failed to comply with Local Rule 83.01.” Lee,

2015 WL 3442097, at *7. Moreover, because the particular attorneys and law firm involved in that

case were “on notice of the court’s local rules of admission and ha[d] previously been sanctioned

for the same violation, under nearly identical circumstances,” the court determined that a

disciplinary sanction in the form of denying the recovery of attorney’s fees in that case was

appropriate. Id.

       The plaintiffs argue that Lee does not apply here, because Bristow was functioning as

merely a consulting attorney. The facts show that Kyle Bristow entered into a retention agreement

directly with the plaintiff, and the agreement specifies that Bristow’s involvement is limited to

“[p]roviding drafting and legal research assistance to help . . . Attorney Van R. Irion . . . sue on

behalf of Client . . . in relation to First Amendment-related discrimination” and that Bristow is

only to “provide legal research and document-drafting assistance to Client’s designated attorney

of record for Client’s legal matter,” specifically Van Irion. (Doc. No. 76-6, at 2.) The agreement

cites Winterrowd as holding that it is “ethical for an out-of-state attorney to provide legal research

and document -drafting assistance to local counsel” and discloses that Bristow “is not a licensed

Tennessee attorney or admitted to practice law before the federal courts of Tennessee” and,

consequently, “can only provide advisory support, as described above.” (Id.)

       Consistent with the retention agreement, Bristow appears to have drafted a substantial

portion of the pleadings and other court filings submitted prior to entry of his Notice of

Appearance, including the Complaint, preliminary injunction motion, the plaintiffs’ response to

the defendant’s Rule 12(b)(6) motion, and the Amended Complaint, among others. (Doc. No. 76-

7.) However, he did not finalize, sign, or file them himself. While the billing records reflect that
                                                                                                      12


he had significant contact with the client and Van Irion, Bristow appears not to have had any

contact with opposing counsel until after he was admitted pro hac vice. Finally, he did not record

a “modest” number of hours before being so admitted—rather, he recorded over 65 hours (to

Irion’s approximately 52 hours in the same timeframe).

        The plaintiffs argue that Bristow “took his marching orders from Irion” and acted, “[i]n

essence, . . . as a sophisticated paralegal.” (Doc. No. 78, at 3.) The court finds, to the contrary, that

these factors together reveal that, while Irion was lead counsel, Bristow functioned as something

more than a consulting attorney and definitely more than a glorified paralegal. He role was more

akin to that of a senior associate in a law firm, one who “actively participated in the case,” but

without entering a notice of appearance or seeking admission pro hac vice, in violation of the local

rules. Lee, 2015 WL 3442097, at *5. The local rules do not require that only lead counsel enter an

appearance and be admitted to practice in this court. Rather, as set forth above, they require that

“any attorney representing any party in a civil action” file a separate Notice of Appearance with

the Clerk of the Court “promptly upon undertaking the representation.” LR 83.01(f)(1). That did

not happen in this case, and Bristow’s failure to file his pro hac vice motion until five months into

his representation of the plaintiffs in this case constituted a violation of the local rule.

        Unlike the attorney in Lee and Gsell, however, Bristow has not been repeatedly sanctioned

for functioning as lead counsel without ever entering a notice of appearance in a case. Moreover,

although his participation in this case during the first several months was active and substantial,

he was not lead counsel, and he does not appear to have been willfully attempting to circumvent

the local rules. Importantly, he did eventually file a motion for admission pro hac vice, which the

court granted on January 31, 2019. (Doc. Nos. 50, 52.) Judging from the fact that he did eventually

enter an appearance, it may have become clear to both him and Irion that his role, as it had
                                                                                                  13


developed over the first five months of his participation in the case, was more substantial than

anticipated.

       In any event, Bristow and Irion are both now on notice that it was not appropriate for

Bristow to have participated in the representation of the plaintiffs in such a substantive manner

without entering a notice of appearance and seeking permission to practice in this court pro hac

vice much sooner than he did. The court does not, however, find that the circumstances warrant a

sanction in the form of disallowing the fees accrued prior to the entry of Bristow’s Notice of

Appearance. The defendant’s request that the court decline to award any amount of fees billed by

Bristow during the first five months of his representation is, therefore, rejected.

       D.      Fees for Unrelated Claims

       The defendant objects to any amount of fees sought for “matters completely unrelated to

this lawsuit,” referencing specifically two entries in Bristow’s billing records and the $100 in fees

related to those entries. The plaintiffs concede that one of these entries, for .3 hours of Bristow’s

time, is unrelated to this case and that the $60.00 in fees associated with that entry is not

recoverable.

       They do not concede that the second entry, worth $40, was incorrectly charged. The

description for this entry, dated December 14, 2018, states only “Accounting emailed to Van,”

apparently referencing his billing accounting. (Doc. No. 76-7, at 4.) According to the plaintiffs,

“Irion requested Bristow’s time sheet for the instant case which is relevant to the instant case.”

(Doc. No. 78, at 4.) This matter is discussed below, in connection with the billing of administrative

matters.
                                                                                                 14


       E.         Vague Billing Entries

       The defendant objects to the plaintiffs’ recovery of fees in connection with billing entries

that are insufficiently detailed to permit the court to ascertain that the time was reasonably spent

on this matter.

       In the Sixth Circuit, “[t]he key requirement for an award of attorney fees is that the

documentation offered in support of the hours charged must be of sufficient detail and probative

value to enable the court to determine with a high degree of certainty that such hours were actually

and reasonably expended in the prosecution of the litigation.” Imwalle v. Reliance Med. Products,

Inc., 515 F.3d 531, 553 (6th Cir. 2008) (citation, internal quotation marks, and brackets omitted).

Attorneys are not required to provide “great detail” about each activity, but “the general subject

matter should be identified.” Id. (citations omitted).

       In Imwalle, the defendant objected to the plaintiff’s fee request on the basis that counsel’s

billing statements were “vague and failed to identify the general subject matter of the activity

involved,” pointing to “entries such as ‘Conference with,’ ‘Research,’ ‘Review file,’ ‘Review

documents,’ etc.” Id. The district court found that the billing records submitted in support of the

motion for attorney’s fees were “of sufficient detail and probative value to enable the [c]ourt to

determine with a high degree of certainty that the remaining hours were actually and reasonably

expended in the prosecution of the action.” Id. at 552–53. The appellate court agreed:

       Imwalle’s counsel submitted 52 pages of detailed, itemized billing records that
       specify, for each entry, the date that the time was billed, the individual who billed
       the time, the fractional hours billed (in tenths of an hour), and the specific task
       completed. The time entries in counsel’s billing statement are listed separately and
       are not lumped together. Each page of the billing record contains a heading
       identifying the client, client matter number, and client matter description, and the
       billing statement appears to have been computer-generated. Furthermore, the
       billing records appear to have been maintained contemporaneously with the
       completion of the work and indicate the general nature of the tasks performed.
                                                                                                 15


       ....

       Although some of the time entries in counsel’s billing statement provide only the
       briefest description of the task completed, we have held that explicitly detailed
       descriptions are not required. Counsel’s billing entries, when read in the context of
       the billing statement as a whole and in conjunction with the timeline of the
       litigation, support the district court’s determination that the hours charged were
       actually and reasonably expended in the prosecution of the litigation.

Id. at 553–54 (internal citations omitted).

       Likewise in this case, the defendants object to some of the descriptions of the activities

billed by Bristow as insufficiently specific, including “Phone call with Devin,” “Exchanged emails

with Clients,” “Received emails from clients and Van,” “Legal Research. Emailed Van and

clients,” and similar. (See Doc. No. 77, at 5–6.) Many of these entries are explained to some extent

by context. For example, the entry “Phone call with Van. Phone call with clients,” for which .3

hours was billed on January 15, 2019, is flanked by entries of the same date stating: “Exchanged

emails with Van. Received evidence,” and “Began drafting motion for compliance with

preliminary injunction.” (Id.)

       As in Imwalle, these entries, when considered in the context of the billing records as a

whole and within the litigation timeline, support the conclusion that “the hours charged were

actually and reasonably expended in the prosecution of the litigation.” 515 F.3d at 554. Bristow

did not engage wholesale in block billing, and it appears that he maintained contemporaneous

records of his time and the nature of the work performed. The court finds that this objection, too,

is without merit.

       F.      Fees Charged for Administrative Activities

       The defendant also objects to charges associated with what appear to be purely

administrative tasks, including billing entries by Irion that state: “Admin (mail copies),” “Admin

(copies),” and “Admin (scan and forward),” and billing entries by Bristow for such matters as
                                                                                                    16


converting emails to PDF format, downloading discovery documents, and scanning documents

mailed to him. The court finds that Bristow’s billing for “emailing accounting to Van,” referenced

above, falls within this category as well.

       The defendant is correct that “[p]urely clerical or secretarial tasks, that is, non-legal work,

should not be billed . . . regardless of who performs the work.” Adkins v. Comm’r of Soc. Sec., 393

F. Supp. 3d 713, 720 (N.D. Ohio 2019) (citing Missouri v. Jenkins, 491 U.S. 274, 288 n.10 (1989));

see also Hensley, 461 U.S. at 437 (“Hours that are not properly billed to one’s client also are not

properly billed to one’s adversary pursuant to statutory authority.”); Gibson v. Scott, No. 2:12-CV-

1128, 2014 WL 661716, at *4 (S.D. Ohio Feb. 19, 2014) (“A ‘purely clerical or secretarial’ activity

is not billable at a paralegal’s rate, or at any rate at all, because such tasks are included in office

overhead.” (citations omitted)). “Clerical work involves tasks that do not require legal knowledge,

such as filing motions, preparing or reviewing summons, and receiving and filing

correspondence.” Miller v. Davis, 267 F. Supp. 3d 961, 996–97 (E.D. Ky. 2017) (citations

omitted), aff’d sub nom. Miller v. Caudill, 936 F.3d 442 (6th Cir. 2019); see also Adkins, 393 F.

Supp. 3d at 720 (“Time spent, for example, calendaring matters, serving documents, and taking

dictation is non-compensable clerical work.”).

       The plaintiffs respond that such matters as mailing, emailing, scanning, copying, and

converting documents, although admittedly administrative, are recoverable because the attorneys

had an ethical obligation to keep their client apprised of the status and progress of the case. As a

result, they argue, these activities are “legal in nature” and, therefore, compensable. The court is

not persuaded. These activities could be performed by administrative staff. Even where they are

performed by licensed attorneys, they are not compensable.

       The defendants request a deduction from the amount of fees requested by the plaintiffs of
                                                                                                  17


$1,145 for administrative tasks. The plaintiffs do not object on the basis that any of the items to

which the defendants point are not actually administrative, and they do not quibble with the

defendant’s math. The court will reduce the amount of the fee award by the requested amount, to

which the court adds the $40 charged for “Accounting emailed to Van” (Doc. No. 76-7, at 4), for

a total reduction of $1,185 for administrative tasks.

       G.      “Redundant, Excessive, and Unnecessary Fees”

       The defendant also requests that the fees billed by Irion after the filing of the Amended

Complaint naming Michael Robertson in his individual capacity should be reduced by 30% across

the board based on the plaintiffs’ lack of success on that claim; that some portion of the fees

associated with the plaintiffs’ motion to compel the defendant to contract with them should be

reduced on the basis that this request for relief was clearly frivolous; and that the time Bristow

charged for preparing and filing his pro hac vice motion, communicating with Irion and the clients

about it, and receiving and reviewing the court’s pro hac vice order (3.1 hours total) was clearly

excessive and should be reduced.

       First, the court finds that the amount of time Bristow spent in connection with the pro hac

vice motion, which should effectively have been an administrative matter, was clearly excessive.

The fees recovered in association with that task will be limited to one hour, or $200. The amount

sought will be reduced by $420.

       Regarding the defendant’s request for an across-the-board reduction based on the degree

of the plaintiffs’ success, in Hensley v. Eckerhart, the Supreme Court confirmed that, even when

a party is clearly a prevailing party for purposes of recovering fees under § 1988(b), the court must

still consider the reasonableness of the total fee “in light of [the] level of success” obtained. 461

U.S. at 439. “A reduced fee award is appropriate if the relief, however significant, is limited in
                                                                                                       18


comparison to the scope of the litigation as a whole.” Id. The question here is whether reduction

of some portion of the fee is warranted in light of the plaintiffs’ complete lack of success against

the defendant in his individual capacity—which was the entire basis for the filing of the Amended

Complaint and a substantial focus of the parties’ Motions for Summary Judgment—and lack of

success on their Motion to Compel Compliance with Preliminary Injunction. The plaintiffs respond

that their attempt to hold the defendant individually liable was in good faith and that the Motion

to Compel was not frivolous.

        Although the individual-capacity claim against Robertson was not “distinct in all respects”

from the plaintiffs’ successful official-capacity claims, it is sufficiently distinct that it required the

invocation of distinct facts and the application of a distinct legal theory. And, if not frivolous, the

claim was far-fetched in light of the facts at the plaintiffs’ disposal. Regarding the Motion to

Compel, the court cannot find that the motion was completely frivolous, but it was unsuccessful,

and plaintiffs’ counsel appears to have spent a substantial amount of time on it. In light of the

plaintiffs’ lack of success in both of these arenas, the court finds it appropriate to reduce the fees

incurred following the filing of the Amended Complaint forward (beginning January 16, 2019) by

30%. The court also finds that the amount of the overall fee as awarded (see below), in light of the

success achieved, is reasonable.

        H.      Non-Allowable Costs

        The plaintiffs have not filed a Bill of Costs, from which the court surmises that the parties

may have agreed, at least in part, on the costs recoverable by the plaintiffs. See L.R. 54.01(a).

However, as part of their fee requests, the plaintiffs seek to recover certain costs, to some of which

the defendant objects. Specifically, the defendant objects to the plaintiffs’ requests to recover:

(1) the $450 charged by Charles Kennedy for the use of a conference room in which to conduct
                                                                                                  19


the depositions in Washington, D.C.; (2) Bristow’s and Irion’s pro hac vice fees; and (3) the fee

for Bristow to obtain a certificate of good standing from the Michigan Supreme Court.

        Rule 54(d)(1) of the Federal Rules of Civil Procedure provides that costs other than

attorney’s fees are allowed as of course to the prevailing party unless some exception, not

applicable here, applies. In addition, by statute, a prevailing party may recover certain litigation

costs, if itemized on a bill of costs, including:

        (1) Fees of the clerk and marshal;

        (2) Fees for printed or electronically recorded transcripts necessarily obtained for
        use in the case;

        (3) Fees and disbursements for printing and witnesses;

        (4) Fees for exemplification and the costs of making copies of any materials where
        the copies are necessarily obtained for use in the case;

        (5) Docket fees under section 1923 of this title;

        (6) Compensation of court appointed experts, compensation of interpreters, and
        salaries, fees, expenses, and costs of special interpretation services under section
        1828 of this title.

28 U.S.C. § 1920.

        The plaintiffs have not responded to the defendant’s objection to the costs identified above,

and the court finds that they do not fall within § 1920 and are not recoverable.

IV.     CONCLUSION

        The plaintiffs Motion for Attorney’s Fees requests $56,414.30 in fees and costs. For the

reasons forth herein, the motion is GRANTED IN PART. That part of the motion requesting the

costs identified in the motion is DENIED; insofar as it requests attorney’s fees, the motion is

GRANTED, minus the amounts identified herein. The court calculates the total amount to be

deducted from that sought by the plaintiffs as follows:
                                                                                                 20


       $    60 that the plaintiff concedes was inadvertently billed

       $1,185 billed in connection with administrative activities

       $4,578, which the court calculates is 30% of the amount billed by Bristow after the
              filing of the Amended Complaint on January 15, 2019, minus the hours
              already deducted as “administrative work,” minus the excessive hours
              devoted to the pro hac vice motion (82.2 – 3.8 – 2.1 = 76.3 hours x 30% x
              $200)

       $3,132, which the court calculates as 30% of the amount billed by Irion after
              January 15, 2019, minus the time already deducted for administrative work
              (35.9 – 1.1 = 34.8 x 30% x $300) 2

       $ 420 (2.1 of the 3.1 hours for Bristow’s work on his pro hac vice motion)

       $ 669.00 in disallowed costs

     = $10,044

       Deducting that figure from the $56,414.30 sought by plaintiffs, the court awards fees in the

amount of $46,370.30.

       It is so ORDERED.



                                              ____________________________________
                                              ALETA A. TRAUGER
                                              United States District Judge




       2
          The court’s math does not correspond precisely with the defendant’s. The court calculates
that Irion’s invoices reflect that he worked 35.9 hours after January 15, 2019, from which the court
then deducts the 1.1 hours devoted to “admin” work.
